214 S.E.2d 621 (1975)
CITY OF ASHEBORO
v.
John R. AUMAN and Nora Auman.
No. 7519SC194.
Court of Appeals of North Carolina.
May 21, 1975.
Smith & Casper, by Archie L. Smith, Asheboro, for plaintiff appellee.
Bell, Ogburn & Redding, by Deane F. Bell and William H. Heafner, Asheboro, for defendant appellants.
VAUGHN, Judge.
Pre-trial stipulations establish the following. The ordinance was adopted pursuant to statute. On 1 May 1973, defendants purchased a two-bedroom used Embassy mobile home, a mobile home within the definition of the ordinance. Defendants thereafter moved the mobile home into an area forbidden by the zoning ordinance and have since occupied it as their residence. The wheels and tongue have since been removed and a foundation has been erected.
Notwithstanding defendants' contention to the contrary, we hold that the mere removal of the wheels, tongue and the erection of a foundation did not raise a material issue of fact necessary to a determination of the case. Defendants' original violation was effectively stipulated. We hold, as a matter of law, that the stipulated changes in the mobile home did not change the nature of the offending use of the property.
Defendants' arguments that the court should have declared the ordinance unconstitutional are overruled.
The judgment from which defendants appeal is affirmed.
Affirmed.
BRITT and PARKER, JJ., concur.